
	

113 HR 5870 IH: Buy American Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5870
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		 To prohibit the negotiation of trade agreements that include waivers of the Buy American Act.
	
	
		1.Prohibition on negotiating trade agreements containing waivers of the Buy American Act
			No funds appropriated for fiscal year 2015 or any year thereafter may be used to negotiate an
			 agreement that includes a waiver of the Buy American Act (41 U.S.C. 8301 et seq.).
		
